Judge Arnold
dissenting.
I dissent. I do not believe the court erred in allowing Carl Rutledge to testify regarding his prior dealings with the defendant. Defendant argues that this evidence should have been excluded pursuant to Rule 404(b) of the Rules of Evidence.
G.S. 8C-1, Rule 404(b) in pertinent part provides:
*249Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake, entrapment or accident.
This is consistent with prior North Carolina practice. See, Commentary to Rule 404(b) of the Rules of Evidence. In State v. McClain, 240 N.C. 171, 176, 81 S.E. 2d 364, 367 (1954), our Supreme Court stated that “[e]vidence of other crimes is admissible when it tends to establish a common plan or scheme embracing the commission of a series of crimes so related to each other that proof of one or more tends to prove the crimes charged and to connect the accused to its commission.” I do not believe that this law was changed by the passage of G.S. 8C-1, Rule 404(b) of the Rules of Evidence. I believe the evidence complained of tended to show that defendant was involved in a scheme or plan to steal tools and sell them to the informant Rutledge. This evidence is especially relevant in view of defendant’s contention that it was his brother who was responsible for the larceny of Mr. Edison’s chain saw. I believe that the evidence was properly admitted under the law set forth in McClain and Rule 404(b) of the Rules of Evidence. Thus, I find no error in defendant’s trial.